Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 1 of 58 PagelD: 2116

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

wenn eee eee eee ee xX
aewk PROD SY OE AMERICA, ‘Civil Action No. 3:17--cv-
an , 03226-MAS-DEA
Plaintiffs, DECLARATION OF DONNA
J M. JENNINGS, ESQ.
TOWNSHIP OF JACKSON, NEW
JERSEY, ;
Defendant. :
wee eee eee ee 4

DONNA M. JENNINGS, ESQ., of full age, under penalty of perjury,
declares as follows:

l. I am a shareholder at Wilentz Goldman & Spitzer, P.A., counsel for
Plaintiff WR Property, LLC in this litigation. I submit this Declaration in further
support of Plaintiffs’ Notice of Supplemental Authority,

2. A copy of the February 17, 2017 transcript of motion in the matter of
Oros Bais Yaakov High School v. The Zoning Board of Adjustment_of Jackson
and Township of Jackson, Superior Court of New Jersey, Ocean County, Law
Division, Docket No. OCN-L-2981-14, is attached hereto as Exhibit A.

3. A copy of the Complaint filed in the United States District Court,

District of New Jersey on May 20, 2020, United States of America v. The

#11394792.1
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 2 of 58 PagelD: 2117

Township of Jackson and Jackson Planning Board, No. 3:20-cv-06109, is attached
hereto as Exhibit B.

4. A copy of the Case Information Statement filed in the United States
District Court, District of New Jersey on May 20, 2020, United States of America
v. The Township of Jackson and Jackson Planning Board, No. 3:30-cv-06109, is
attached hereto as Exhibit C.

DECLARATION
I hereby declare under penalty of perjury that the foregoing statements

are true and correct pursuant to 28 U.S.C. §1746.

/s/ Donna M, Jennings
DONNA M. JENNINGS

Dated: May _, 2020

#11394792.1
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 3 of 58 PagelD: 2118

EXHIBIT A
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 4 of 58 PagelD: 2119

 

 

 

1 SUPERIOR COURT OF NEW JERSEY
OCEAN COUNTY - LAW DIVISION - CIVIL PART
2 DOCKET NO. OCN-PW-L-2981 -14
A.D.#
3
4 OROS BAIS YAAKOV HIGH ) TRANSCRIPT
SCHOOL , )
5 ) OF
Plaintiff, )
6 ) MOTION
vs. )
7 )
THE ZONING BOARD OF )
8 ADJUSTMENT , )
)
9 Defendant. )
10 PLACE: Ocean County Courthouse
120 Hooper Avenue
11 Toms River, New Jersey 08753
12 DATE: February 17, 2017
13 BEFORE:
14 HON. MARLENE L. FORD, J.S.C.
15 TRANSCRIPT ORDERED BY:
16 DONNA M. JENNINGS, ESQUIRE (Wilentz, Goldman &
Spitzer)

17
APPEARANCES:

DONNA M. JENNINGS, ESQUIRE (Wilentz, Goldman &
19 Spitzer)
Attorney for the Plaintiff

18

20
ROBERT L. GREENE, ESQUIRE (Storzer and Associates)
21 Attorney for the Plaintiff
22 SEAN D. GERTNER, ESQUIRE
Attorney for the Defendant, Zoning Board of
23 Adjustment.
24 JEAN CIPRIANI, ESQUIRE (Gilmore & Monahan)

Attorney for the Defendant, Jackson Township
25

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 5 of 58 PagelID: 2120

 

1 Transcriber: Colleen M. Vaughn, C.C.T.
SHORE REPORTING SERVICE, P.C.
2 29 Tobago Avenue

Toms River, NJ 08753

Recording Operator: Valerie Jackey

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 6 of 58 PagelD: 2121

 

2 ORAL ARGUMENT Page
3 By: Ms. JenningS ........ 0... cece eee ene 4
4 By: Ms. Cipriani 2.0... 00... cece ee eee 7
5 By: Mr. Gertner ...... 0.0... cc eee 12

8 DECISION Page

9 (NONE)
10
11
12 EXHIBITS Ident. Evid.
13 (NONE)
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 7 of 58 PagelD: 2122

 

4
1 THE COURT: All right. This is Oros Bais
2 Yaakov High School versus Zoning Board of Adjustment
3 and the Township of Jackson.
4 And your appearances for the record, please.
5 MS. JENNINGS: Good afternoon, your Honor.
6 Donna Jennings from the law firm of Wilentz, Goldman
7 and Spitzer on behalf of the plaintiff.
8 And Robert Greene of Storzer and Associates
9 for the plaintiff.
10 MS. CIPRIANI: Jane Cipriani, law firm of
11 Gilmore and Monahan on behalf of the Township of
12 Jackson.
13 MR. GERTNER: And good afternoon, your Honor.
14 Sean Gertner on behalf of the Zoning Board.
15 THE COURT: Okay. Miss Jennings, this is
16 your motion to -- for leave to file an amended
17 complaint against the Township of Jackson. It's
18 opposed, I believe and we'll hear from you first.
19 Okay?
20 MS. JENNINGS: Great. Thank you, your Honor.
21 As indicated in my papers, and I'm not sure
22 you want me to go through everything in my papers, I'm
23 sure you've had an opportunity to review them, and it
24 looks like you had a little bit of a rough afternoon,
25 but in essence one of the first claims that --

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 8 of 58 PagelD: 2123

 

5

1 THE COURT: It just looks that way because
2 you don't do family law.

3 MS. JENNINGS: Just looks that way.

4 With respect to the timeliness of the

5 application, I think both under the federal statute

6 and even under the state court rules, the application
7 filed by the plaintiffs is timely. I've set that

8 forth three different ways in the actual brief. I

9 don't know if I need to go over either of -- any of
10 those unless you would like me to.
11 Then with respect to whether or not the
12 amendment of plaintiff's complaint would be futile, I
13 also go over that. I think one of the big
14 misconceptions on the defendant's part is a
15 misunderstanding of actually what the plaintiff is
16 seeking. We are not seeking substantial relief under
17 RLUIPA. This is a discrimination claim under the
18 equal terms and the non-discrimination clauses. So
19 much that are in those briefs don't really address
20 those issues.
21 And so what we have left is we have the
22 claims with respect to the NC zoning, which we allege
23 against the township to bring the township into the
24 case.
25 With respect to the NC zoning, there also is

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 9 of 58 PagelID: 2124

 

6

1 an equal terms claim and it's not the fact as argued

2 by the township, that parochial and private schools

3 are both excluded, so that's okay. You have to look

4 at what are the other non-religious assemblies that

5 are permitted within the zone. And when you look at

6 the zoning board, and there are a number of other

7 non-religious assemblies and institutions that are

8 permitted, including parks, playgrounds, libraries,

9 public schools and museums. And I cite the case with
10 respect to the equal terms provision which I won't

11 read out loud to you, but that’s set forth in there as
12 well.
13 And clearly, the plaintiff's attempt to amend
14 the complaint here under RLUIPA's equal terms
15 provision should be granted. It's not going to be

16 futile. I think we should have an opportunity to

17 explore that.

18 And with respect to the R1 where all schools
19 are prohibited, we do allege enough in the complaint
20 to demonstrate that there is some type of religious
21 gerrymandering going on within the township's zoning
22 ordinance.

23 And then, finally, what I found lacking in
24 both the briefs was any sort of undue prejudice to the
25 defendants to bring them in now. It's our position

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 10 of 58 PagelD: 2125

 

1 that the township knew or should have known that we

2 were challenging the ordinances and at one point in

3 time they would be brought into the case, but there's
4 no undue harm to them. They're going to just simply

5 have to defend the case just as if they had been

6 brought in from Day One.

7 So that's really our arguments. And unless
8 you have a specific question, your Honor, I'l] rest on
9 our papers.
10 THE COURT: Okay. A111 right.
11 MS. CIPRIANI: Thank you, your Honor.
12 It's interesting that the suggestion that the
13 township somehow should have just known that in a case
14 where the complaint was filed, I don't know, a year or
15 so ago, more than that, that some day all of a sudden

16 that the township would be brought in. It seems that

17 there's a desire to bring the town in at this point by
18 hook or by crook in a context that -- that makes very
19 little sense at this point.

20 The two different zones that are mentioned
21 are really in different postures not only because of

22 the way that they're drafted, but because of the
23 absence of any application affecting the Neighborhood
24 Commercial zone. So to take the R1 zone first, which

25 is the zone where as I understand it, this application

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 11 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2126

 

 

is located and where it was made, the R1 zone does not
permit schools of any kind. It is not facially
invalid in any way. There is case law specifically
that says a zoning ordinance barring all schools from
a residential district was not discriminatory, which
is a Roman Catholic Dioceses Newark case.

So, the ordinance is fine. It's not a
challenge even as -- as posed by Miss Jennings just
now to the R1 zone and to the ordinance on that zone.

There's some suggestion that the overall
master plan or that's what I'm taking it as the
township evidence is some discriminatory intent.

These are ordinances that were an ordinance was passed
in 2010 implementing the 2009 Master Plan. I don't
think there's anything that's been suggested that
would be or suggest any discriminatory intent in the
2009 Master Plan or the implementing ordinances, which
are the ones that are at issue here.

The R1 zone ordinance doesn't provide basis
for challenge, but at least the R1 zone is the one
where the school's application -- in which the
school's application is based. So, the problem is the
application is based there, that the ordinance at
issue that's the zone at issue. That zoning ordinance

is not invalid on its face.

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 12 of 58 PagelD: 2127

 

9

1 There was an application before the zoning

2 board, and I understand that your Honor is hearing

3 that part of the case, which has been going on for a

4 substantial amount of time. Under the Jackson

5 Holdings case, what happens now is the township comes

6 in, as far as I understand it, the question of the

7 ordinance validity has to go first. So all of the

8 rest of it stops in terms of the litigation aspect,

9 discovery may be something else, but in terms of going
10 forward, because then the ordinance has -- so the R1
11 ordinance, which is the one that's actually attached
12 to the application, would be somehow challenged.

13 There's nothing on the face of it. There's nothing

14 that provides for a RLUIPA claim on that ordinance.

15 If there's a suggestion of the

16 gerrymandering, gerrymandering which really makes very
17 little sense given the other uses that are permitted
18 in the other challenged ordinance, which is the

19 Neighborhood Commercial, then that would be a

20 challenge to the master plan as a whole, not to the

21 specific R1 ordinance.

22 As far as the Neighborhood Commercial zone
23 ordinance, that is, you know, it appears that the

24 plaintiff owns property or has an interest in property
25 that is located in the Neighborhood Commercial zone.

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 13 of 58 PagelD: 2128

 

10

1 The Neighborhood Commercial -- but it's not at issue

2 here, the Neighborhood Commercial zone ordinance. So
3 there's nothing that would prohibit an alteration of

4 that ordinance at any time.

5 The only thing in that ordinance that is at
6 issue really is the fact that in one of the permitted
7 uses in addition to having other governmental uses has
8 public schools and as was clear in our papers and is

9 clear in the law and is clear in the Municipal Land
10 Use Law, the municipality cannot treat public schools
11 differently from private schools, and we are aware of
12 that.
13 There the -- that language, it's really the
14 rule that word would make that ordinance which

15 shouldn't even be at issue because it's not part of

16 the -- the case in chief or at least the initial case
17 into any kind of issue. There's -- that is, again, it
18 was put in place in 2010 implementing the ordinances.
19 There are other religious uses that are permitted in
20 that zone as to commercial uses -- I'm sorry,
21 conditional uses. There's nothing there that was
22 provided.
23 As far as the timeliness argument on an

24 action in lieu of prerogative writs and in challenging
25 an ordinance, there the 45 days does apply and then

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 14 of 58 PagelD: 2129

 

11

1 there's this whole suggestion of bringing in the

2 RLUIPA claims, that that somehow should go back, you

3 know, the four years. Even the ordinances are valid

4 or they are not valid, but in testing the ordinance,

5 the R1 is plainly valid in its place. There is

6 nothing on the face of that ordinance standing in

7 isolation to give any rise to a RLUIPA claim. That

8 was the way it was framed as a challenge to the R1

9 zone.
10 As far as the Neighborhood Commercial zone,
11 there is no way in this, you know, this particularly
12 allows schools to the extent that we're going to look
13 at this ordinance, which is non-duplicated as part of
14 this case. I'm not saying that the plaintiffs
15 couldn't bring a challenge to the ordinance on its own
16 under -- under RLUIPA and I -- I agree.
17 The charm about public schools it's not an
18 enforceable term. Schools are permitted. Schools are
19 permitted. That's, I think really clear in the law
20 and the township definitely recognizes that, but to
21 add that in to this litigation is to not just do a
22 standalone challenge. These are in different things.
23 It's tying it all to the application that was made
24 that the zoning board heard about this school.
25 And the idea of having separate litigation on

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 15 of 58 PagelD: 2130

 

12
1 the ordinance but attaching it to this case doesn't
2 make sense, because all it does is slow down the
3 application -- the litigation on the school's
4 application, which is before your Honor and has been
5 for, as I said, well over a year in order to make a
6 facial challenge and then there have been giant
7 discovery requests already served, which the township
8 declined to answer since -- until this day is done
9 depending how it goes we're not a party, but the

10 purpose of that can't change the flat language of the
11 R1 ordinance. And the time in terms of the ordinance
12 being put in place all -- the only relevant time frame

13 is 2009, 2010.

14 MR. GERTNER: Thank you, your Honor.

15 THE COURT: All right.

16 MR. GERTNER: Really just to follow-up on --
17 on my colleague's argument, the Board also recognized

18 during its hearings that with respect to the NC zone,

19 we accepted the township's position. The Board

20 accepted the township's positions and understood that

21 schools would in fact be allowed in the -- in that

22 zone.

23 But to address the equal terms provision and
24 to some extent from the -- from the Board's -- from

25 the Board's perspective, as my colleague indicated,

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 16 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2131

 

 

13

I'm going to use the term bootstrap, that if you look
at the initial pleadings of the plaintiff here, this
idea of this religious gerrymandering comes -- stems
from, it appears from their papers, statements that
the Board had no or the township had no control over.
And the court made it very specific findings as I set
forth in -- in my answer, in my reply and the cross
motion as well, that cross motion is not specifically
before you today, indicating that the court made very
specific findings about what the Board took into
account and what it did not take into account.

And I would respectfully argue, your Honor,
that the idea that the Jackson Township and its boards
that are there to enforce both planning and ultimately
the opportunity to grant the variances, the idea that
there's some gerrymandering going on vis-a-vis what's
occurring in neighborhood -- in neighborhoods that
surround these two zones but are not in this township,
really comes down to there's a slippery slope that
could occur. And I would like -- I would respectfully
suggest that the court at least think about this, that
we have an issue here of home rule. There is a
township line that has to mean something. It can't
mean nothing. If the -- and this court, particularly,

I find having served in the three branches of

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 17 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2132

 

 

14

government at certain levels, I feel understands the
differences in what a court should be doing. There's
the legislature versus the executive branch. If the
legislature wants municipalities and wants to lose
certain powers over its zoning, over their zoning, and
look at more regional approaches or empower county
planning -- planning boards to look at some

regional -- regional idea, it's -- there's no
precedent cited to allow this Board to do that -- to
do that.

The fact that this particular R1 zone abuts a
different municipality should have no bearing on its
facial -- facial validity as argued by, you know, as
argued by the -- by the township.

They also cite the -- the issue of the --
whether or not the school was inherently beneficial or
not. And they try again, plaintiff again tries to
gerrymander those arguments into the idea that the
township and the whole process was tainted by this and
not given the opportunity to -- for equal terms.

Again, your Honor, I went through in my
brief, I won't point it out specifically, the number
of times this court already made a finding that there
was no bias or prejudice on behalf of the Board in

making those -- those determinations, such that the

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 18 of 58 PagelD

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2133

 

 

15

Board as a separate entity supports the municipality's
position that at this point in the litigation there's
no basis to permit this amendment, that the complaint
should move -- should move forward, and in fact, the
Board summary judgment motion be heard separately and
distinctly in March or wherever we -- we should set
that.

THE COURT: Okay. Miss Jennings.

MS. JENNINGS: Do you want me to respond or
no?

THE COURT: Yeah.

MS. JENNINGS: Okay. So first with respect
to the arguments on the NC zone, I'm a little confused
by -- because the NC zone specifically only permits
public schools and when you look at the definition
section in the ordinance, a public school is a
non-religious assembly, institutional use and they
have separate definitions for parochial schools. So I
don't understand how we can make arguments that
parochial schools are now permitted in the NC zone.

So I'm definitely confused there.

With respect to this bootstrapping argument,
I don't see what's wrong with making the arguments.

We have all the players here. It's the same people.

You have the township, the zoning board, the same

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 19 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2134

 

 

16

plaintiffs. Why create more work for the courts and
have another complaint filed? I think that would go
against judicial economy.

I'm a little concerned about the comment that
Mr. Gertner made about a town should have a right to
have a township line, because having been involved in
the Ocean Township yeshiva case, it reminds me of the
comments that the Ocean Township was making, you know,
keep Lakewood out. And when you say we need to have a
township line, I hear those same things in my mind.

It reminds me of that.

And we also under the state laws, we have
rules that you cannot zone your town without respect
to considering the towns around you. You can't create
a Chinese wall around your own town. I don't have the
cases off the top of my head, but there are definitely
case that use those exact words.

So, for instance, you certainly couldn't stop
a road just because you don't want people traversing
in and out. That violates people's right. It doesn't
make any sense for everybody to end everything at
their towns.

And then with regard to the issue that the
Board supports the township's position that your Honor

has already ruled with regard to the bias, when we

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 20 of 58 PagelD

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2135

 

 

17

look at the R1 and we look at the gerrymandering, I
think we've alleged enough in the complaint something
suspect is going on in Jackson. This property was
originally zoned R3 as was the Jackson Township High
School, some of the other high schools. They're all
in the same zone and things were changed, and we're
wondering and I think we have a right to explore what
may or may not be going on in the township. And I
just respectfully request that we get an opportunity
to explore these issues. Thank you.

MS. CIPRIANI: That description talking about
things that people are saying that are troubling,
there's some things going on in the Township of
Jackson, Miss Jennings is going to use this case to
find out about that. That's not what this case is
about. The ordinances that are --

THE COURT: Well, under the -- I mean, in my
decision on the -- on the zoning issue I said there
wasn't in -- in making that -- that decision in that
isolated case, that there wasn't evidence of any bias.
And I don't think that there was in terms of making
that ruling in the context of a zoning application.
Right? But does that finding -- can that -- does that
finding -- it's not my intent to have the finding

spill over into the other claims that were preserved

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 21 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2136

 

 

18

specifically under this. I just wanted that to be
clear.

MS. CIPRIANI: Yeah. And as far as, I mean,
obviously that has no impact --

THE COURT: Because there may be other --
other indicia of -- of unconstitutional or illegal
intent that, you know, might -- might be present in
terms of either the development of the ordinance or --
or otherwise.

MS. CIPRIANI: Well, the -- the -- the thing
that is of interest in that is as I said, this
ordinance was developed in 2010 in response to the
master plan changes and this change of the zone from
R3, I mean, as your Honor hears a lot of cases out of
Jackson, there are a lot of zoning changes made at
that time and a lot of people who for a wide variety
of reasons, wish that their zone hadn't changed. That
is not evidence of anything other than the simple
master plan development.

The citations in Miss Jennings’ brief to
comments that were made were either things that the
township had no control over, but as far as I can tell
all things took place in 2016. So the suggestion that
there's proof of gerrymandering or some sort of

improper intent in 2009, 2010, because somebody made a

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 22 of 58 PagelD: 2137

 

19

1 comment in a newspaper in 2016, there is no relevance
2 and no connection between those things.

3 To the extent that that can ever be used for
4 proof of anything, it certainly can't be used for

5 proof of the township's motivation in altering its

6 master plan and doing ordinances to implement that

7 master plan seven years before.

8 THE COURT: Okay. Miss Jennings, anything

9 else you want to say?
10 MS. JENNINGS: No. Thank you, your Honor.
11 THE COURT: Okay. Anything else?
12 MR. GERTNER: Your Honor, just briefly just

13 to follow-up, that that's the argument with regard to
14 the -- to the bootstrapping. The fact is the argument

15 cited are -- are six years after the implementation of
16 that master plan, it was -- it was based on that that

17 the zoning board made its determination.

18 MS. CIPRIANI: And I'm sorry, your Honor,

19 just one more thing. And Miss Jennings had raised the
20 issue of how the town can say, well, it says public

21 schools in the NC ordinance. So how would that apply

22 to private schools? Because the law in N.J.S.A.

23 40:55D-66 specifically says that we can't make that
24 distinction.

25 THE COURT: You can't make a distinction

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 23 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2138

 

 

20

between public and private schools.

MS. CIPRIANI: So that's an unenforceable
distinction.

MS. JENNINGS: So they've admitted they've
adopted an ordinance that violates the law.

MS. CIPRIANI: We've admitted that there's
an -- that the ordinance on -- in the NC zone, it
could not be enforced to make a distinction between
public and private schools. The ordinance as it
stands has to be used to apply to public and private
schools.

MR. GERTNER: And, your Honor, on flipping
through it, if I may, on that point, there's other
sections in the code where the Board looked to and I
have it in my brief. I'm having trouble finding it
right now where based on the law and the sections of
the ordinance, it is -- it is clear, that everyone
understood that public and private schools would be --
were to be treated the same.

THE COURT: Okay. All right. Thank you.

I'm going to take this argument under
consideration and I'll let you know my decision in a
couple of days. Okay? Thank you.

MR. GERTNER: Yeah. We're probably going to

ask the same question.

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 24 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2139

 

 

21

MS. JENNINGS: Yeah. If we could have a
little bit of a case management conference?

THE COURT: Oh, sure.

MS. JENNINGS: Because you had -- okay.
Thank you.

THE COURT: I think I said yes to that. I
just have to --

MS. JENNINGS: Okay. Well, I guess we're not
going to have your decision, so that's a little --
"cause we did an amended case management order dated
November 4, 2016 and we had propounded discovery on
the defendant zoning board and we have yet to receive
any discovery which was due January 31st. I've asked
Sean several times, was he doing -- going to ask for
an extension, was he going to submit something? I
received nothing.

THE COURT: Okay.

MR. GERTNER: Your Honor, I could -- I need
another 30 days to get, if that would be possible. If
that's -- if that's okay with you.

MS. JENNINGS: Well, I'm not going to object
at this time. If you need the 30 days we'll allow --
do you really need 30 days? I mean, you've had them
for 60 days.

THE COURT: I'm going to make it 30 days

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 25 of 58 PagelD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

: 2140

 

 

22

because it's obviously if I rule that you could amend
your complaint to join the township then I have to
afford some time for them to respond also.

MS. JENNINGS: Right.

THE COURT: They have your discovery request;
right?

MS. JENNINGS: Yes. You both have the
discovery request?

MS. CIPRIANI: I remember you E-mailed it to
me early on and I'm sure I could find it again.

MS. JENNINGS: Well, I was kind enough to
bring two extra copies with me.

THE COURT: Good for you.

MS. JENNINGS: So you both are being served
today.

MS. CIPRIANI: I'11 be glad to hold that in
abeyance until I get the court's decision.

MR. GERTNER: Thank you. And I'll even say
thank you, so...

MS. JENNINGS: There you go.

MR. GERTNER: Thank you.

MS. CIPRIANI: See, we're so much nicer than
the last litigants.

THE COURT: Okay. So at this point in time,

30 days to respond to discovery.

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 26 of 58 PagelD: 2141

 

23

1 MR. GERTNER: And, I guess, your Honor,

2 depending on -- and I'm saying, I'm mumbling through
3 asking a question and not making a point. So the

4 return date for --

5 MR. GREENE: There was a cross motion for

6 summary judgment.

7 MR. GERTNER: -- for summary judgment.

8 Should we set that now or should we wait to see what
9 your Honor rules with regard to the amendments?

10 THE COURT: I'11 -- I'll address that in my
11 decision.
12 MR. GERTNER: Okay.

13 MR. GREENE: Thank you.

14 MR. GERTNER: Thank you, Judge.

15 THE COURT: Okay. Anything else? Any other
16 issues? All right.

17 MS. JENNINGS: I just think that obviously
18 once you make the decision we'll have the case

19 management conference ‘cause now everything in your
20 order from November 4 --

21 THE COURT: Is stale.

22 MS. JENNINGS: -- is stale.

23 THE COURT: Okay.

24 MS. JENNINGS: Thank you, your Honor.

25 THE COURT: Thank you.

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 27 of 58 PagelD: 2142

 

24
1 MR. GERTNER: Thank you, your Honor.
2 MS. CIPRIANI: Thank you.
3 (CourtSmart ends)
4 a ee
5
6 CERTIFICATION
7
8 I, COLLEEN M. VAUGHN, the assigned
9 transcriber, do hereby certify the foregoing
10 transcript of proceedings on CourtSmart is prepared in
11 full compliance with the current Transcript Format for
12 Judicial Proceedings and is a true and accurate
13 non-compressed transcript of the proceedings as
14 recorded.
15
16
17 /s/ COLLEEN M. VAUGHN, C.C.T. AOC No. 599
18
19 SHORE REPORTING SERVICE, P.C. February 22, 2017
20 Agency Name Date
21
22
23
24
25

 

 

 
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 28 of 58 PagelD: 2143

EXHIBIT B
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 29 of 58 PagelD: 2144
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 1 of 26 PagelD: 1

WILLIAM P. BARR
ATTORNEY GENERAL

 

CRAIG CARPENITO
United States Attorney
KELLY HORAN FLORIO
Assistant U.S. Attorney
970 Broad Street, Suite 700
Newark, NJ 07102

Tel: (973) 645-2824

ERIC 8. DREIBAND

Assistant Attorney General

Civil Rights Division

SAMEENA SHINA MAJEED

Chief

TAMAR HAGLER

Deputy Chief

RYAN G. LEE

BETH FRANK

Trial Attorneys

United States Department of Justice
Civil Rights Division

Housing & Civil Enforcement Section
950 Pennsylvania Avenue, NW
Washington, DC 20530

Phone: (202) 305-8196

Beth. Frank@usdoj.gov

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA,

Civil Action No.
Plaintiff,

Vv.

COMPLAINT

TOWNSHIP OF JACKSON and

JACKSON PLANNING BOARD,

 

Defendants.
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 30 of 58 PagelD: 2145
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 2 of 26 PagelD: 2

The United States of America, by its undersigned attorneys, files this Complaint
and alleges:
Introduction

1. The United States brings this civil action against the Township of Jackson
(“Jackson” or “Township”) and the Township of Jackson Planning Board (“Planning
Board”) (collectively, the “Defendants”) under the Religious Land Use and
Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. and
the Fair Housing Act, 42 U.S.C. §§ 3601 et seq. (“FHA”) stemming from the
Defendants’ enactment and application of zoning ordinances that intentionally
target religious schools and housing associated with such schools so that it will be
impossible or nearly impossible for religious schools, including religious boarding
schools utilized by members of the Orthodox Jewish community (“Orthodox
community”) to operate in the Township.

Nature of the Action

2. In 2017, the Township passed Ordinance 03-17 and Ordinance 04-17
(“2017 Ordinances”). Ordinance 03-17 removed public, private, and parochial!
schools as a permitted use in a number of Jackson’s zoning districts.

3. Ordinance 03-17 and Ordinance 04-17 both expressly prohibit dormitories
throughout Jackson, making it impossible for religious boarding schools to establish

in the Township.

 

' For the purposes of the Complaint, the term “parochial schools” is interchangeable with the term “religious
schools.”
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 31 of 58 PagelD: 2146
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 3 of 26 PagelD: 3

4, These Ordinances were enacted against the backdrop of widespread
animus toward the Orthodox community moving into Jackson and intentionally
target the needs of the Orthodox community to establish religious schools and
religious schools with associated dormitory housing within the Township.

5. As a result of the 2017 Ordinances, religious schools and religious schools
with housing cannot establish in the Township.

6. The Defendants specifically violated RLUIPA by: (a) treating parochial
schools on less than equal terms than nonreligious assemblies in enacting and in
applying the 2017 Ordinances, 42 U.S.C. § 2000cc(b)(1); and (b) discriminating
against the Orthodox community on the basis of religion or religious denomination
by enacting and applying the 2017 Ordinances, 42 U.S.C. § 2000cc(b)(2).

7. The Defendants violated the FHA by intentionally discriminating against
the Orthodox community in enacting and applying the 2017 Ordinances in an effort
to make residential housing unavailable in the Township on the basis of religion, 42
U.S.C. § 8604(a).

Jurisdiction and Venue

8. The Court has jurisdiction over the subject matter of this action pursuant
to 28 U.S.C. §§ 13831 and 1345, 42 U.S.C. § 2000cc-2(f), and 42 U.S.C. § 3614(a).

9, Pursuant to 42 U.S.C. § 2000cc-2(f), the United States is authorized to
commence suit against a local government for injunctive or declaratory relief to

enforce compliance with RLUIPA.
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 32 of 58 PagelD: 2147
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 4 of 26 PagelD: 4

10. Pursuant to 42 U.S.C. § 3614(a), the United States is authorized to
commence suit against a person or persons for preventative relief, damages, and
civil penalties.

11. Venue is proper under 28 U.S.C. § 1391(b) because the actions giving rise
to this action occurred in the District of New Jersey.

Parties

12. Defendant Jackson is a municipality in Ocean County, New Jersey.

18. Jackson occupies almost 100 square miles in Ocean County, including
sections of the New Jersey Pine Barrens. Jackson is also the site of Six Flags Great
Adventure & Safari Park, the second-largest theme park in the world, as well as Six
Flags Hurricane Harbor, its companion water park.

14. According to the 2010 Census, Jackson has approximately 55,000
residents. Jewish residents make up approximately 4% of Jackson’s population.

15. The area immediately surrounding Jackson has experienced a recent
increase in the Orthodox Jewish population.

16. Jackson’s municipal government consists of a Mayor elected to a four-year
term and a five-member Township Council with members elected to four-year terms
on a staggered basis.

17. Michael Reina is the current Mayor of Jackson, and has served as Mayor
since December 2008.

18. Kenneth J. Bressi is a current member of the Township Council, and he
has served on the Council since 2009. Mr. Bressi also has been the Township

Council’s appointee to the Township Planning Board since 2006, and has served on

4
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 33 of 58 PagelD: 2148
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 5 of 26 PagelD: 5

various Planning and Land Use Boards and Zoning Boards at various times since
1988.

19. Barry Calogero is a former member of the Township Council. He served
on the Council from 2012 through May 18, 2020.

20. Robert A. Nixon is a former member of the Township Council. He served
on the Council from 2012 through November 26, 2019.

21. Ann Updegrave is a former member of the Township Council, and served
on the Council from 2006 to December 31, 2018.

22. Scott Martin is a former member of the Township Council, and served on
the Council from 2006 to December 31, 2018.

23. The Township has the authority to regulate and restrict the use of land
and structures within its borders.

24. Defendant Planning Board consists of nine members and two alternates.
The members must include the Mayor, at least one other Township Official, a
member of the Environmental Commission, and citizens of Jackson appointed by
the Mayor. It has responsibility for, among other things, managing the Township’s
Master Plan and planning objectives, administering subdivision and site plan
review, and granting variances related to subdivision plats.

25. For purposes of RLUIPA, the Township and the Planning Board each
constitute a “government.” 42 U.S.C. §§ 2000cc-5(4)(A)(i), (ii).
26. Defendant Jackson is responsible for the acts and omissions of its agents

and agencies, including the Planning Board.
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 34 of 58 PagelD: 2149
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 6 of 26 PagelD: 6

Facts
The Orthodox Community in Jackson

27. Approximately 500 Orthodox Jewish families live in Jackson Township.

28. The Orthodox community in and around Jackson Township is composed
of multiple local subgroups, each with its own leaders and varying interpretations of
religious doctrine and law.

29. As a general rule, the Orthodox community believes that a central
element of its religious exercise is to educate its children in Orthodox Jewish
schools, where they can learn the traditions and beliefs of their faith.

30. For the Orthodox community, religious life includes a focus on religious
education to ensure the future of its subgroup and local community. By attending
religious schools, or yeshivas, the Orthodox community believes that young male
students will receive training necessary to become active adult community members
and religious leaders.

31. Members of the Orthodox community active in the Jackson area believe
that yeshiva students must be removed from the distractions of secular life to
concentrate on their studies in a community of religious practitioners and scholars
and that they study day and night with a focus that can only be achieved by
residing at the school.

32. Members of the Orthodox community active in the Jackson area require
that yeshiva teachers closely supervise students’ moral and spiritual development

and believe that this can only be achieved in a full-time, residential environment.
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 35 of 58 PagelD: 2150
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 7 of 26 PagelD: 7

33. There are currently no Orthodox Jewish religious schools in Jackson.

34. Without access to local yeshivas, members of the Jackson area’s Orthodox
community will be significantly inhibited in exercising their religious beliefs and
unable to develop future community members and community leaders.

Jackson’s Zoning Map and Zoning Districts

35. The Jackson zoning map enumerates 45 zoning districts: 28 districts
outside the Pinelands Area and 17 within the Pinelands Area, much of which is in
the southern portion of Jackson and is zoned as preservation area or military. A
zoning map is included as Exhibit A to this Complaint.

36. The northern section of Jackson contains a large number of residential
zones. According to the zoning map, residential zoning districts comprise the
majority of the Township.

37. The zoning map shows a number of Public Facility and Education
“planning districts” (“PFE districts”), which are adjacent to residential zones and
contain most of the Township’s schools. The Township’s Zoning Code says nothing
about PFE districts.

38. The Township’s zoning map and Township’s Zoning Code are “land use
regulation[s]” under RLUIPA, 42 U.S.C. § 2000cc-5(5).

Jackson’s Zoning for Schools Before 2017

39. Before 2017, the Township’s Zoning Code allowed private, parochial

(religious), and public schools as permitted by-right uses in a variety of zoning

districts, including residential zones R-2, R-3, R-5, R-9, R-15, R-20; multi-family
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 36 of 58 PagelD: 2151
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 8 of 26 PagelD: 8

zones classified as MF, and in all Planned Mixed Unit Residential Development
(“PMURD?”) zones.

40. Before 2017, the Township’s Zoning Code allowed public schools, but not
private or parochial schools, in the LC (Limited Commercial) and NC (Neighborhood
Commercial) zoning districts.

41. Before 2017, public schools, but not private or parochial schools, were
allowed as permitted by-right uses in the PV (Pinelands Village), RD-1 (Rural
Development), and RG-2 and RG-3 (Rural Growth) zones.

42. Before 2017, the Township had ten public schools, a vocational technical
school, a private day school, and two parochial schools (Jesus Harvest Time
Academy and St. Aloysius School).

43. St. Aloysius, which closed in June 2019, was located in the LC zone, and
the other schools are located in either the PFE zone or the PV zone.

44. In June 2014, Jackson’s Zoning Board of Appeals (““ZBA”) rejected plans
for an all-girls Orthodox Jewish high school. As a result of this action, the school
sued Jackson in New Jersey state court alleging RLUIPA claims. See Oros Bais
Yaakov High Sch. v. Twp. of Jackson & Jackson Twp. Zoning Bd. of Adjustment,
No.OCN-L-2891-14 (N.J. Super. filed Oct. 15, 2014). That litigation is currently
pending.

Jackson’s Zoning for Schools After 2017:
Ordinance 03-17

45. In 2017, the Township enacted Ordinance 03-17 which restricted where

public and private schools, including parochial schools, could locate.
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 37 of 58 PagelD: 2152
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 9 of 26 PagelD: 9

46. Ordinance 03-17 amended the Township Zoning Code to remove all
schools, whether public or private, from the R-2, R-8, R-5, R-9, R-15, R-20, and MF
zoning districts.

47, Ordinance 03-17 states that any use not “expressly permitted” in any
zoning district is “expressly prohibited.”

48. As a result of Ordinance 03-17, the Township Zoning Code only allows
private schools, including parochial schools, to locate in the PMURD zone.

49, The Township’s zoning maps shows that only one small PMURD zoning
district exists in the Township.

50. Under Ordinance 03-17, public schools are still allowed as permitted by-
right uses in the PV, RD-1, RG-2, RG-3, LC and NC zones.

51. The Township has not demonstrated, through statements in its codes,
master plan, or elsewhere, that allowing private schools, including parochial
schools, in the PV-RD-1, RG-2, RG-8, LC or NC zones would impair any zoning
goals for the Township, that the presence of private schools in these districts would
adversely impact any regulatory land use goals for those zoning districts, or that
private schools, including parochial schools, would have zoning impacts such as
traffic, parking, or noise that are different from or greater than the zoning impacts
created by a public school.

52. Ordinances 03-17 and 04-17 are “land use regulation[s]” under RLUIPA,

42, U.S.C. § 2000cc-5(5).
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 38 of 58 PagelD: 2153
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 10 of 26 PagelD: 10

Jackson’s Zoning for Dormitories Before 2017

53. Before 2017, in the R-2, R-3, and R-5 zones, “other customary accessory
uses, buildings and structures, which are clearly incidental to the principal use and
building” were permitted as accessory uses.

54. Dormitories are customary uses, buildings and structures that are
incidental to the principal use of a school.

55. Before 2017, Jackson contained dormitories associated with a Six Flags
theme park. These dormitories currently are located in the Township’s CR
(Commercial Residential) zone.

Jackson’s Zoning for Dormitories After 2017:
Ordinances 08-17 and 04-17

56. Ordinance 08-17 broadly prohibited the establishment of dormitories in
the Township and expressly banned them for religious or educational uses.

57. Ordinance 03-17 defines “dormitory” as “[a]ny building, or portion thereof,
designed or converted to contain living quarters which are provided as residences or
for overnight sleeping for individuals or groups, operated as an accessory use to a
school, college, university, boarding school, convent, monastery, non-profit
educational institution, religious order, or other.”

58. Ordinance 03-17 then broadly prohibits the establishment of dormitories
throughout the Township in the “Prohibited Uses” section:

A. All uses not expressly permitted in any given district are expressly

prohibited in such district. No structure or addition thereto shall be

built, moved or remodeled and no land shall be used, occupied,

reoccupied, designed or improved for use or occupancy except for a use
that is expressly permitted within the zone.

10
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 39 of 58 PagelD: 2154
Case 3:20-cv-06109 Documenti1 Filed 05/20/20 Page 11 of 26 PagelD: 11

B. The following shall be prohibited as principal or accessory uses or
structures in all zoning districts within the Township of Jackson:

(1) Dormitories

59, At the same time the Township enacted Ordinance 03-17, it also enacted
Ordinance 04-17, which repeats verbatim the language of Ordinance 03-17
concerning dormitories in Jackson.

60. On January 30, 2019, the Township Planning Board approved a general
development plan and site plan for a large complex near Six Flags Theme Park
called Adventure Crossing that includes associated housing for a medical research
center focused on multiple sclerosis. According to the meeting minutes,
approximately 60 “special needs” units located directly above the research facility
were approved so that researchers can work close to the population they will serve.

61. The Planning Board did not apply the “dormitory ban” under Ordinances
03-17 or 04-17 to Adventure Crossing’s 60 special needs units.

62. On February 4, 2019, the Township Planning Board approved the general
development plan proposed by Trophy Park, LLC, which is a multipurpose athletic
complex with a commercial area to include restaurants, retail buildings and a hotel.
The sports complex at the park will also feature “team suites” for visiting sports
teams that would serve up to 1,800 children a week during the summer,

63. The team suites will serve as overnight sleeping quarters operating as an

accessory to the sports complex. The team suites consist of 60 two-story buildings

11
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 40 of 58 PagelD: 2155
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 12 of 26 PagelD: 12

with one team per floor and one single bed for each athlete, and a nearby dining
hall where teams would eat according to a managed meal plan.

64. The Township Planning Board did not apply the “dormitory ban” under
Ordinances 03-17 or 04-17 to Trophy Park’s team suites.

65. During the course of two meetings on December 3, 2018 and February 4,
2019, Planning Board members questioned whether the proposed team suites were
prohibited dormitories under Ordinances 03-17 and 04-17. The Planning Board
determined that the team suites were not dormitories on two grounds: (1) the suites
would not be used for academic or religious purposes; and (2) an athlete’s stay ata
team suite would be for less than 30 days.

66. Dormitories are “dwellings” as defined by the Fair Housing Act, 42 U.S.C.
§ 3602.

Jackson’s Zoning for Multi-Family Housing 2017 to Present

67. In June 2017, the Township enacted ordinances that established three
multi-family affordable housing zoning districts: MF-AH-6, MF-AH-7, and MF-AH-
8. MF-AH-6 permits multi-family housing for up to six units. MF-AH-7 and MF-
AH-8 zones permit multi-family construction projects containing approximately 200
units.

68. The ordinances establishing the MF-AH-6, MF-AH-7, and MF-AH-8

added new zones to already-existing multi-family housing zoning districts.

12
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 41 of 58 PagelD: 2156
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 13 of 26 PagelD: 13

69. The MF-AH-7 and MF-AH-8 zoning districts allow large-scale multi-
family housing up to 400 total units that would have a similar if not greater zoning
and land use impact on the Township than dormitories.

Animus Toward Orthodox Community and Discriminatory Motives Behind
Ordinances 03-17 and 04-17

70. Jackson shares part of its eastern border with Lakewood, NJ. Since 2000,
Lakewood’s Orthodox Jewish population has grown greatly and members of the
Orthodox community have moved into surrounding towns, including Jackson,
bringing with them the community’s culture and traditions, including dress, social
rules, and religious requirements unique to it.

71. The relatively recent and rapid expansion of the Orthodox community
into Jackson has resulted in tension between Orthodox and non-Orthodox residents.

72. Residents of Jackson, as well as other townships neighboring Lakewood,
have expressed hostile views toward the Orthodox community and have expressed
concerns that the Orthodox community will continue to increase and change the
Township’s culture.

73. Jackson officials have responded to the concerns expressed by non-
Orthodox residents by making statements demonstrating that they are aware of
and support residents’ animus against the Orthodox community and by taking
actions to adversely impact the ability of the Orthodox community to locate in the
Township.

74. In August 2015, Township officials, in response to complaints that the

Orthodox community from Lakewood was attempting to solicit Jackson residents to

13
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 42 of 58 PagelD: 2157
Case 3:20-cv-06109 Documenti Filed 05/20/20 Page 14 of 26 PagelD: 14

sell their homes to Orthodox families, enacted Ordinance 18-15, known as the “No-
Knock Ordinance,” that established a registry upon which residents could place
their names to restrict solicitors from canvassing directly at their homes.

75. In October 2015, then-Jackson Mayor Michael Reina, at a “Meet the
Mayor” event urged residents not to sell their properties in order to preserve the
character of the Township.

76. The No-Knock Ordinance was adopted in response to citizen complaints
received by the Township, which included complaints about Orthodox Jews asking
individuals to sell their homes.

77. In 2016, Jackson’s Division of Code Enforcement, under the leadership of
then-Council President Nixon, began investigating whether Orthodox community
members were violating the Township Zoning Code’s capacity and place-of-worship
provisions by holding prayer group meetings on Friday nights in residential homes.

78. The level of resources the Division of Code Enforcement was expending on
these investigations led Jackson’s Business Administrator, Helene Schlegel, to write
Mayor Reina and Council President Nixon to complain about the “valuable time and
money checking every complaint that comes in” at the expense of “the other issues
[that] are life threatening and safety issues that are affecting many of Jackson’s
youth and families” and stating that “we have to address all the issues in the

Township, not just this issue.”

14
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 43 of 58 PagelD: 2158
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 15 of 26 PagelD: 15

79. Mayor Reina stated that he was aware of anti-Orthodox sentiment in the
Township and received emails and comments from individuals that were anti-
Semitic and who expressed hostility to the Orthodox community.

80. Opposition from non-Orthodox residents to the increased presence of the
Orthodox community in Jackson has led a number of social media groups to express
animus and hostility toward the local Orthodox community and the growth of the
Orthodox population in Jackson,

81. These social media groups regularly post or have posted information
about Jackson’s Townships Council, ZBA, and Planning Board meetings and
encourage residents to contact Township officials to express their views on these
issues before, during, and after the enactment of the 2017 Ordinances.

82. Members of the Township Council actively followed these social media
sites and were influenced by them and took official action in response to them.

Jackson Targets the Orthodox Community
Through Ordinances 03-17 and 04-17

83. The 2017 Ordinances were enacted in response to the growth of the
Orthodox community and the complaints Township officials received from residents
about the Orthodox community.

84. Township officials introduced the 2017 Ordinances at the February 14,
2017 Council meeting without providing any justification behind the Ordinances

and unanimously approved them.
85. On February 28, 2017, the scheduled second reading of the 2017

Ordinances was heavily attended and a number of residents made comments in

15
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 44 of 58 PagelD: 2159
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 16 of 26 PagelD: 16

support of the Ordinances as a way to prevent the Orthodox community from
further populating Jackson.

86. On March 6, 2017 Planning Board reviewed and unanimously
recommended that the Ordinances be sent to the Township Council for a public
hearing on second reading.

87. During the time period of the public meetings concerning the 2017
Ordinances, Jackson residents made comments on social media expressing support
of the Ordinances as a way to prevent the Orthodox community from further
populating Jackson.

88. On March 14, 2017, the Township Council held a second hearing and
public hearing for the 2017 Ordinances that was attended by a standing-room-only
crowd where many residents made comments to considerable applause expressing
that Jackson needed the 2017 Ordinances to prevent the Orthodox community from
further populating Jackson during the meeting.

89. All of the Councilmembers present at the meeting voted to pass the 2017
Ordinances.

90. Former-Councilmember Martin, who voted for the 2017 Ordinances,
stated that he was concerned that what had happened in Lakewood, with the
construction of schools with dorms, would happen in Jackson. He stated it was his
assumption that most of the schools with dorms in Lakewood were built by the

Orthodox Jewish community.

16
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 45 of 58 PagelD: 2160
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 17 of 26 PagelD: 17

91. Councilmember Bressi stated that he and the Township Council were
aware of Orthodox Jewish schools having dormitories because of the presence of
such schools and dormitories in nearby towns, and that the motivation for the 2017
Ordinance was to keep Orthodox Jews from moving to Jackson.

92. Councilmember Bressi stated that former Councilmember Calogero told
him that “The first dorm built in this town for them ~ I leave this town,” meaning
by “them” Orthodox Jews.

93. Councilmember Bressi, who represents the Township Council on the
Township Planning Board, and Mayor Reina, who sits on the Township Planning
Board, both stated that they knew of no reason why a private school should not be
allowed in a zoning district that allows a public school.

94. Orthodox families are significantly less likely to move to a location that
does not provide religious educational opportunities for their children.

95. Defendant Jackson foresaw and knew the discriminatory impact of the
2017 Ordinances, which effectively ban both religious day schools and yeshivas in
Jackson.

96. Agudath Israel of America, Inc. (““Agudath Israel”) and W.R. Property,
LLC (“W.R.”) (collectively “Private Plaintiffs”) filed a separate action in 2017
alleging, in part, RLUIPA and Fair Housing Act violations stemming from the same
events that form the basis of this Complaint. See Agudath Israel v. Jackson, No.

17-cv-3226 (D.N.J.) (MAS) (DEA).

17
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 46 of 58 PagelD: 2161
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 18 of 26 PagelD: 18

97. A number of Jackson’s Orthodox residents belong to Agudath Israel, a
non-profit organization founded to unite a broad array of local Orthodox community
members, Agudath Israel has a branch in New Jersey that advocates for the
collective interests of Orthodox community.

98. Before passage of the 2017 Ordinances, W.R. purchased property in
Jackson with the intent to construct an Orthodox religious school and identified
multiple Orthodox groups interested in constructing one.

99. After Jackson passed the 2017 Ordinances and effectively prevented any
religious school or dormitory from locating in Jackson, any application to construct
a religious school and dormitory would be futile.

100. Agudath Israel believes that the Orthodox community in Jackson needs
to have Orthodox religious schools to serve that population, including religious

yeshivas with associated housing.

Anti-Orthodox Animus in Jackson by Township Officials and Residents
Continues after Enactment of 2017 Ordinances

101. Hostility toward the Orthodox community by Township officials and
residents in Jackson has continued since the enactments of Ordinances 03-17 and
04-17 to the present time.

102. Shortly after enacting Ordinances 03-17 and 04-17, the Township
enacted Ordinance 20-17, prohibiting obstructions in rights of way. The Township
enacted this ordinance in response to complaints by residents that the Orthodox

community was seeking permits to construct an eruv, which are boundaries often

18
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 47 of 58 PagelD: 2162
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 19 of 26 PagelD: 19

constructed of poles or wires and attached to utility poles. These boundaries
designate an area where the Orthodox Jews can perform certain activities on the
Sabbath, such as carrying infants and pushing wheelchairs.

103. Ordinance 20-17 prohibited the use of utility poles to construct an eruv,
and Jackson has taken enforcement action against members of the Orthodox
community, thereby restricting where members of the Orthodox community may go
on the Sabbath and other holy days.

104, Mayor Reina signed Ordinance 20-17 into law. Councilmember Bressi
stated that Mayor Reina told him, concerning an eruv in Jackson, that he would
“never let them have wires in this town.”

105. Anti-Semitic incidents have occurred in Jackson since the passage of the
2017 Ordinances:

a. In November 2017, a tracing of a swastika appeared in the
playground sand at Jackson’s Woodland Park.

b. In May 2019, a house scheduled for demolition in Jackson was
defaced with anti-Semitic graffiti, including swastikas and the word
“Hitler.”

c. In September 2019, a Jackson resident was charged with
harassment and bias intimidation after swerving his car at two
Orthodox individuals, forcing them to jump on the curb for safety,
while yelling obscenities and insults related to their Jewish religion.

106. The anti-Semitic hostility, and anti-Orthodox statements, continue on

social media related to the movement of the Orthodox community into Jackson and

nearby areas.

19
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 48 of 58 PagelD: 2163
Case 3:20-cv-06109 Document 1 Filed 05/20/20 Page 20 of 26 PagelD: 20

107. The Jackson NJ Strong Facebook group, which was available on
Facebook until recently, was one of the social media groups with anti-Orthodox
content. Jackson NJ Strong embraced and encouraged its members to join a newly
established Ocean County chapter of Citizens United to Protect Our Neighborhoods
(““CUPON”), a group purportedly against development and espousing anti-Semitic
views. In August 2019, three Township officials, ZBA Chairman Sheldon Hofstein,
ZBA member Joseph Sullivan, and Planning Board member Richard Egan resigned
after reports and videos surfaced documenting their attendance at and participation
in a CUPON meeting.

108. Rise Up Ocean County (““RUOC”) was started in 2018 and had a public
Facebook page with over 14,000 followers as of August 2019 RUOC also maintained
a second closed-group Facebook page. Facebook removed RUOC from its site
recently, but the group still maintains an active website and other social media
accounts.

109. RUOC’s internet platforms contain posts, commentary, and videos about
growth issues in Ocean County that include derogatory statements and imagery
about Orthodox Jews.

110. On April 8, 2020, another existing Facebook group became Take Back
Jackson, NJ and describes itself as “Calling out all the BS that effects [sic] Jackson
residents.” This group has approximately 430 members and remains active. It

contains postings and comments similar to, and sometimes excerpted from, RUOC.

20
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 49 of 58 PagelD: 2164
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 22 of 26 PagelD: 22

2020. The repeal of the Ordinances will not happen at least until there is a second
reading.

117. At all times relevant, the Township did not have in place procedures to
ensure Township officials were able to satisfy their obligations under RLUIPA or
the FHA, including but not limited to, providing RLUIPA or FHA training to
Township officials and staff involved in religious land use determinations, and
establishing procedures to address complaints concerning denials of rights under
RLUIPA or the FHA.

Count I: RLUIPA - Equal Terms

118. The allegations above are incorporated by reference.

119. The Defendants’ enactment and application of the 2017 Ordinances and
the Defendants’ actions described in this Complaint constitute the imposition or
implementation of a land use regulation in a manner that treats a religious
assembly or institution on less than equal terms with a nonreligious assembly or

institution in violation of RLUIPA, 42 U.S.C. § 2000cc(b) (1).

Count IT: RLUIPA - Nondiscrimination
120. The allegations above are incorporated by reference.
121. The Defendants’ enactment and application of the 2017 Ordinances and
the Defendants’ actions described in this Complaint constitute the imposition or

implementation of a land use regulation that discriminates against any assembly or

22
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 50 of 58 PagelD: 2165
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 21 of 26 PagelD: 21

111. In early 2019, after discussing settlement with the Private Plaintiffs (see
paragraph 96, above) for several months, the Township drafted ordinances to
counteract Ordinances 03-17 and 04-17. The Township never enacted the draft
ordinances. Instead, the Township decided to engage new legal counsel and to move
forward with defending against the Private Plaintiffs’ lawsuit.

United States’ Notification of Suit Authorization
And Subsequent Township Action

112. On February 3, 2020, the United States informed the Township that it
was authorized to commence a lawsuit against the Township under RLUIPA and
the FHA.

1138, On May 12, 2020, the Township Council voted to repeal Ordinances 03-
17 and 04-17.

114. Residents participating in that meeting opposed repealing Ordinances
03-17 and 04-17,

115. During that meeting, Township officials stated that Ordinances 03-17
and 04-17 were being repealed because they were “redundant,” that dormitories
would still not be permitted anywhere in the Township after the repeal of the
ordinances (i.e., under the Township’s pre-amended 2017 Ordinance), and that
schools with dormitories would still not be allowed.

116. The Township Council’s vote to repeal Ordinances 08-17 and 04-17 is
one step in a multi-step process to repeal them. A second reading by the Township

Council, where the public will be invited to speak, is scheduled to occur on May 26,

21
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 51 of 58 PagelD: 2166
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 23 of 26 PagelD: 23

institution on the basis of religion or religious denomination in violation of RLUIPA,
42 U.S.C. § 2000cc(b)(2).
Count II: FHA

122. The allegations above are incorporated by reference.

123. The Defendants, through the conduct described in this Complaint, have
discriminated in the sale or rental, or otherwise made unavailable or denied,
dwellings to persons because of religion in violation of 42 U.S.C. § 3604(a).

124. The conduct of the Defendants described in the Complaint constitutes:

a. A pattern or practice of resistance to the full enjoyment of rights
granted by the Fair Housing Act, 42 U.S.C. §§ 3601-3619; and/or

b. A denial to a group of persons of rights granted by the Fair Housing
Act, 42 U.S.C. §§ 8601-8619, which raises an issue of general public
importance,

125. Members of the Orthodox community seeking to reside in Jackson and
attend or be close to yeshiva schools, and others, are “aggrieved persons,” as defined
in 42 U.S.C. § 3602(i), and have suffered damages as a result of the Defendants’
conduct described above.

126. The Defendants’ conduct described above was intentional, willful, and
taken in disregard for the rights of others.

Prayer for Relief

WHEREFORE, the United States prays that this Court enter an order that:

23
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 52 of 58 PagelD: 2167
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 24 of 26 PagelD: 24

A. Declares that the Defendants’ policies and practices, as alleged herein,
violate RLUIPA;

B. Enjoins the Defendants, their officers, employees, agents, successors, and all
other persons in concert or participation with them, from:

1. Treating the Orthodox community, and any other religious entities and
institutions, and their members, on less than equal terms with
nonreligious assemblies or institutions; and

uu. Discriminating against the Orthodox community, and any other
religious entities and institutions, and their members, on the basis of
religion or religious denomination;
C. Requires the Defendants, their officers, employees, agents, successors, and
all other persons in concert or participation with them, to:

i. Take such actions as may be necessary to prevent the recurrence of
such unlawful conduct in the future, including, but not limited to:

1. Ensuring that religious assemblies or institutions are not
treated on less than equal terms with nonreligious assemblies
or institutions;

2. Providing RLUIPA training to its personnel;

3. Establishing procedures to address complaints of RLUIPA
violations; and

4, Maintaining records and submitting reports relating to

RLUIPA compliance;

24
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 53 of 58 PagelD: 2168
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 25 of 26 PagelD: 25

D. Declares that the Defendants’ policies and practices, as alleged herein,
violate the Fair Housing Act;

KE. Declares that the Defendants have engaged in a pattern or practice of
discrimination in violation of the Fair Housing Act or have denied rights under the
Fair Housing Act to a group of persons raising an issue of general public
importance;

F. Enjoins the Defendants, their officers, employees, agents, successors, and all
other persons in active concert or participation with any of them, from
discriminating in the sale or rental, or otherwise making unavailable or denying
dwellings to renters, because of religion in violation of 42 U.S.C. § 3604(a);

G. Awards monetary damages under 42 U.S.C. § 3614(d) to aggrieved persons
harmed by the Defendants’ discriminatory policies and practices; and

H. Awards such additional relief as the interests of justice may require,

25
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 54 of 58 PagelD: 2169
Case 3:20-cv-06109 Document1 Filed 05/20/20 Page 26 of 26 PagelD: 26

together with the United States’ costs and disbursements in this action.

Dated May 20, 2020

CRAIG CARPENITO
United States Attorney
District of New Jersey

/s/ Kelly Horan Florio
KELLY HORAN FLORIO

Assistant United States Attorney
United States Attorney’s Office
District of New Jersey

970 Broad Street, Suite 700
Newark, NJ 07102

Phone: (978) 645-2824

kelly. horan@usdo}j.gov

26

Respectfully submitted,

WILLIAM P. BARR
Attorney General

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division

SAMEENA SHINA MAJEED
Chief

/s/ Beth Frank

TAMAR HAGLER

Deputy Chief

RYAN G,. LEE

BETH FRANK

Trial Attorneys

United States Department of Justice
Civil Rights Division

950 Pennsylvania Avenue, NW
Washington, DC 20530

Phone: (202) 305-8196

beth. frank@usdoj.gov
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 55 of 58 PagelD:

 

 

gSe—TVU-CV-Ub1IUS Document I-l” Filed 05/20/20 Page I Of I PagelD. 27

Romington Vainick and Vena Eng. 4-40-2008

 

Remington Vernick and Vana Eng. $-01-2008

 

Remington Veinick and Vona Eng. 12-20-2010

 

Remington Vomick and Vena Eng. 12-2014

 

Remington Vemick and Vera Eng 11-09-2015

 

Retrington Vornick and Vena Eng, 5.122017

 

Rezungten Yoinick and Vena Eng. 6-29-2017

 

 

Remington Varnick and Vana Eng. 7-26-2017

 

 

ZONING MAP
TOWNSHIP OF JACKSON

OCEAN COUNTY, NEW JERSEY

 

Zerung date prepared by Ragan Design Group Peri Lac.
Heverber 8: 2004 per Jaton Township Ovarsnre 40-04,
Febtary 1 2008 coved per daoveon fowrntap Ordnance OB 05.
Apad 18, 2005 Panelands Conmswon Resoksion mf Roh Oe 22.
‘hey 11, 2008 per Jachasn Toenshp Ordeswnce
inden 27 BG8 per dackscn Townatip Dedaarce 07-8, purse Pnetwids Comision
0
Aanaed by sche Toantip Oran No 07.06 sme Chait 02. co VIX
ad Aue Vil {Proeiands Aven Requiomects) of the Marvapal Land
Code of tus Toenshp of isason (nikoduced and Pastas on a de is 100309 Marcy ” 2S.
Second reed, thal patsage snd adapbon March 27. 2000
‘Asandeaby Jackson Towtning Orsaumes Ns 0468 smendng Chapter 108, Ate. Vt XI
spd Ae Kl fe bisvoral and Usa and Devlopant Cove of hie Towra ol stan
te ned on be Wel febSng January 3, 2008: Second fending. fra passage
ond sop 2081
Fecendes by Jackson Toon Na. 3.17 anenag Chapter 244. fhe VI oe
ue ms Daretpreen Repdatons enieed teerPeecons hee Derg.
oanced 0nd passel on te esl on May 23.2017: Second reeeey, el
gueeage and adoption: Foi 43, 2017),
Township Ordnance Mo. 12-47 amending Chapter 264, Sectns 42 of
a Reguiscons ented Ust f Zones (nvosuiced and ppgsed on
7, Secong ening, bral parsoge and adoption Augrst 22. 2017}.
vie (arance Ho 1917 amenang Coapis 244 Sedan 2
fio Land Use and Dewsapment Regasans, entted it t Fones(ncouced an
eteatientng oly 26 201r Seccndsenany, hel pateage end miopion Augen 22 2017)
Amended ssenien Twp. Zoran Map, on aly 26. 2017. oy removeg He ur-edoried
Crararica 615, wich wae fo estbIsh Ne JEHDL zeny desgeeaton

  

 

Rested in socordance wh ee 2000 Masi, Pau Land Use Plan Map LU (as potted by
We Aamo Group, Moun Hoty, Nd) for parce the Pinel

0.2816 Tat 9010: 3eAO, B20, a act 38
1o. wrowdlg Chapter Ibe Noses I end Vi fre Masta eee Ue aod Doete
Coe of tie Toaratip of Jacison {Irdsodurad on the Brst reading Octater 12, 2010, Second
Tending, tre passage and adoption November 8, 2010,

Jey parcel date devetped by Gh Schitons, anton of ARH, upsated tnd malnsined by
Remingtan. Voereck & Vern Engioeect: last resssed March 3, 2017,

 

 

 

 
   
 

Rewiagtos. Vernick & Vena Engiasers
9 Alico S2.
Yoana Rives, NI DVIS
CUSSED, Fas (28 BAS RIG
Wrb Sie Addray, ww negod.

 

 

 

0 2,500 5,000 10,000 18,000
=

eet

 

 

CRAIG F. REMINGTON

PROFESSIONAL PLANNER LIC. NO.

 

187?

 

 

 

Zoning Legend
« # « Ail Installation Compatitie Use Planning Disttict Overlay,
Conservation Pianning District Oveday
Fax Parcel
Jackson Township Zoning
AR Agecullural Retention
GSB cR-+ Convnsrctal Recteation 1

 

GES CR2 Commercial Recreation 2
BRE Hc Horsay Commacciat

BRE russian

BRA Lc Limted Commercial

SNS LM Light Industnayoitice Manufacturing
BBB we us Famay

MF-Ai-6 Muti Family Afordable Hausing (6 DU/Acro}

 

 

ME-AH-T Muli Family Alfsrdable Housing 7 Zone
BROSF MHP Mobia Homo Park
| MRANLS Mixed Resktontal-Afordabls Housnig-6 Zone

 

MUNCILM, Mixed-Use Newhhoshood Contertight Incustrial
BEERS NC Nephborhood Commercial

PFE Punte Facities and Education

PMURD Planned Mized Unit Residential Devatopmont
PRC Piunned Reticoment Commustity

ROS Single Fanily Residential (Low Oansty)

R2 Rural Residanval

 

 

RF Rurat Residantial
R-4 Restricted Residuntial
RO Sngle Family Residential (Medium Dansay)
RAS Single Family Reedontial (Medium Density)
R20 Single Family Residential (Medium Dansity)
R30 Single Famiy Residential (Moderato Density)
S88 Ros Recreation and Open Space

PED-{ Planned Envitonmenlal Development

 

Pinelands Zoning
FAA Forest Area
SRE8S FA2 Forest Area
BBB FAs Forest Area
MI Mary Instatiation
S889 PA Preservation
“: PEO-9 Planned Environmental Development
HES) Pv Pinotands Manufacturing
PV Pinslands Vilage
FS Pvc-t Pinetands Vitago Commarcial
BSBS Pvc-2 Pinelands Vilage Commercial
RO Rurat Development
RO-1 Rural Davetopmont
“cL RO-® Rural Devetopment
RG.2 Regonal Groath

 

RG3 Regunal Growth

MUNCIMG, Mixed-Use Newghbathood Center/ighway Commercial BRGY RGC-+ Reyanal Greath Commorcial

RGC-2 Regional Growl Commercial
17.1 action Pinetands Aros Boundary

notes:
1) THE CONSERVATION AND AR MISTALLATION
COMPATIBLE USE PLANNING DISTRICT OVERLAYS
U2 THE PIRELANDS ARE
DOR UATIONAL REFERENCE OMY. THERE ARE
ND ORDINANCE REGRILATIONS ASOCAY ED ATH
EITHER OVERLAY IN THE PINELANDS AREAS,"

2) PINELANDS ZONING CHANGES AS PROPOSED IN,
THE 2002 MASTER PLAN PENDING BEFORE THE
PIRELANDS COMMISSION,

 

 

 

 

2170
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 56 of 58 PagelD: 2171

EXHIBIT C
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 57 of 58 PagelD: 2172

1844 (Rev. oop ASE 3:20-Cv-06109-MAS-DE Aq Ages ge shila ge 95/29/20 Page 1 of 2 PagelD: 28

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Si INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

ly AAda Bhd NAR Stica

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

K NK Hefigmneys his” y gy Address, and Telephone Number)

U.S. Attorney's Office, District of New Jersey
970 Broad Street, Suite 700, Newark, NJ 07102 (973) 645-2700

TOWER BARC Son, New Jersey and

Jackson Planning Board

County of Residence of First Listed Defendant Ocean
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)

Gregory McGuckin-Dasti,Murphy,McGuckin, Ulaky,K outsouris, Connors

620 West Lacey Road,Box1057,Forked River,NJ08731 609-971-1010

Sean Gertner, Gertner & Gertner, 740 Bennetts Mill Road, Jackson Township, NJ
08527. 732-523-5444

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

 

(For Diversity Cases Only)

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1 US. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 0 1 Incorporated or Principal Place o4 04
of Business In This State
02 US. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place O5 5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a O13 © 3 Poreign Nation go6 O06
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
CV 110 Insurance PERSONAL INJURY PERSONAL INJURY — {0 625 Drug Related Seizure © 422 Appeal 28 USC 158 CG} 375 False Claims Act
C¥ 120 Marine 0 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act (J 315 Airplane Product Product Liability CO 690 Other 28 USC 157 3729(a))
G 140 Negotiable Instrument Liability O) 367 Health Care/ 400 State Reapportionment
O 150 Recovery of Overpayment | CJ 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
CF 152 Recovery of Defaulted Liability 0 368 Asbestos Personal CO 835 Patent - Abbreviated 0 460 Deportation
Student Loans C3 340 Marine Injury Product New Drug Application | (J 470 Racketeer Influenced and
(Excludes Veterans) C} 345 Marine Product Liability C) 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR : (J 480 Consumer Credit
of Veteran’s Benefits C 350 Motor Vehicle 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
O 160 Stockholders’ Suits C} 355 Motor Vehicle 0 371 Truth in Lending Act 1 862 Black Lung (923) 1 850 Securities/Commodities/
CF 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 890 Other Statutory Actions
( 196 Franchise Injury €} 385 Property Damage 0) 740 Railway Labor Act 0 865 RSI (405(g)) 0) 891 Agricultural Acts
© 362 Personal Injury - Product Liability 1 751 Family and Medical O 893 Environmental Matters
on Medical Malpractice Leave Act © 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [1 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation C} 440 Other Civil Rights Habeas Corpus: CG} 791 Employee Retirement O 870 Taxes (U.S, Plaintiff (J 896 Arbitration
© 220 Foreclosure 441 Voting (1) 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment £7 442 Employment 510 Motions to Vacate C} 871 IRS—Third Party Act/Review or Appeal of
C) 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
OG 245 Tort Product Liability Acconnnodations 0 530 General - 0 950 Constitutionality of
() 290 All Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
G 446 Amer. w/Disabilities -] 0 540 Mandamus & Other {0 465 Other Immigration
Other 0 550 Civil Rights Actions
CO) 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “Xx” in One Box Only)

qa

1 Original
Proceeding

2 Removed from
State Court

ao 3

Remanded from o4

Appellate Court

Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

CRErtBious Land Use and instieutdonalized Persons Bc oF SO6U AS 6" S086

tutes unless diver,
ce et seq.; Fair

H&ising Act, 42 U.S.C, 3601 et seq.

 

 

Brief description of cause: Unequal treatment of religious vs. non-relgious entities in the enactment and application of land use laws as well

as discrmination against the Orthodox Jewish community on the basis of religion,

 

VIL. REQUESTED IN

COMPLAINT:

CO) CHECK IF THIS

IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

(See instructions):

DEMAND $

CHECK YES only if demanded in complaint:
JURY DEMAND: 0 Yes ONo

 

 

IF ANY JUDGE The Honorable Michael A. Shipp DOCKET NUMBER 17-Cv-3226
DATE SIGNATURE OF ATTORNEY OF RECORD
5/20/2020 /s/Kelly Horan Florio

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
Case 3:17-cv-03226-MAS-DEA Document 83-1 Filed 05/27/20 Page 58 of 58 PagelD: 2173
18 44 Reverse (KerASQ)3:20-CV-06109-MAS-DEA Document 1-2 Filed 05/20/20 Page 2 of 2 PagelD: 29

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I(a)  Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(ce) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

I. Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II] below; NOTE: federal question actions take precedence over diversity
cases.)

II. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

ITV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Vv. Origin. Place an "X" in one of the seven boxes,
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers,
Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue,

Vi Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VIL = Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VU. Related Cases, This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
